DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 18, and 25 of U.S. Patent No. 10,972,225 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1, 9, 17, and 25 of the application with claims 1, 9, 18, and 25 of the patent, claims 1, 9, 17, and 25 of the application are anticipated by patent claims 1, 9, 18, and 25 in that claims 1, 9, 18, and 25 of the patent contain all the limitations of claims 1, 9, 17, and 25 of the application. Claims 1, 9, 17, and 25 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-14, 16-22, and 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai (US 2020/0220663 A1).
Regarding claims 1, 9, 17, and 25 – Tsai discloses receiving, from a base station, downlink control information that indicates the UE is to provide a one-shot feedback report for a set of one or more downlink transmissions, wherein each downlink transmission of the set of downlink transmissions includes one or more transport blocks and each transport block comprises a plurality of code block groups, and wherein the downlink control information includes a request for transport block level or code block group level feedback for the set of downlink transmissions; determining feedback information at the transport block level or the code block group level for the set of downlink transmissions based at least in part on the request; and transmitting, to the base station, the one-shot feedback report including the transport block level or code block group level feedback information, refer to Figure 5 and paragraphs [0062] to [0068].
Regarding claims 2, 10, 18, and 26 – Tsai discloses transmitting only the one-shot feedback report with an uplink transmission to the base station, wherein feedback other than the one-shot feedback report is excluded from the uplink transmission, refer to Figure 5 and paragraphs [0063], [0064].
Regarding claims 3, 11, 19, and 27 – Tsai discloses receiving, from the base station, radio resource control (RRC) configuration information that indicates whether code block group level feedback can be requested for the one- shot feedback report, refer to Figure 4 and paragraphs [0052], [0055] to [0058]. 
Regarding claims 4, 12, 20, and 28 – Tsai discloses the downlink control information indicates the UE is to provide feedback information for each component carrier of a plurality of component carriers, refer to Figures 8, 12, 15, and paragraphs [0010], [0042], [0082], [0099], [0110].
Regarding claims 5, 13, 21, and 29 – Tsai discloses the one-shot feedback report includes one or more acknowledgment (ACK) or a negative acknowledgment (NACK) indications for each of a plurality of feedback processes that each have a different feedback process identification, refer to Figure 2, 10, and paragraphs [0005] to [0007], [0010] to [0012], [0049], [0050], [0088].
Regarding claims 6, 14, 22, and 30 – Tsai discloses each downlink transmission of the set of downlink transmissions has an associated data indicator that indicates whether the downlink transmission includes an initial transmission of downlink data or a retransmission of previously transmitted downlink data, and the one-shot feedback report further includes, for each of the plurality of feedback processes, the associated data indicator for the associated downlink transmission, refer to Figure 6 and paragraphs [0069] to [0074].
Regarding claims 8, 16, 24 – Tsai discloses the data indicator is a new data indicator (NDI), refer to Figure 6 and paragraphs [0069] to [0074].

Allowable Subject Matter
Claims 7, 15, 23, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
11 October 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465